—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dabiri, J.), rendered May 11, 1998, convicting him of attempted murder in the second degree, robbery in the first degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant contends that reversible error occurred because of the prosecutor’s conduct in attempting to obtain an in-court identification from one of the complainants. We disagree. The witness merely testified that the defendant “look[ed] like” the perpetrator. In any event, any error was harmless in light of the overwhelming evidence of the defendant’s guilt, including the lineup and in-court identifications by a second complainant and the defendant’s own admissions (see, People v Crimmins, 36 NY2d 230; People v Maupin, 268 AD2d 488; People v Smith, 267 AD2d 482).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Sullivan, Altman and H. Miller, JJ., concur.